DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
Claims 1-9, 11 are pending.  Claim 11 is withdrawn.
Claims 1-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Deelman et al in view of Meyers et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/198,669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US Application No. 17/198,669 claims a high purity liquid composition comprising a compound having the formula (CH2)5CHSn(N(CH3)2)3 and no more than 4 mole% dialkyltin compounds as an impurity and an organic solvent; methyl, ethyl, t-butyl or t-amyl alkyl ligands and a concentration of 0.01-2M in the solution.  It is clear that all of the elements of the instant application claims are to be found in copending Application No. 17/198,669.  The difference between the instant claims and the copending Application No. 17/198,669 is that the fact that the copending Application No. 17/198,669 is much more specific.  Since the instant claims is anticipated by copending Application No. 17/198,669 is not patentably distinct from a patent to the genus would improperly extend the right to exclude granted by a patent to the species should the genus issue as a patent after the species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deelman et al (US Patent Application 2011/0166268 (already of record)) in view of Meyers et al (US Patent Application 2016/0116839 (already of record))
Regarding claims 1-9, Deelman et al teaches a high purity monoalkyltin compound (Abstract).  Deelman et al further teaches up to 99.999wt% of monoalkyl tin compound of formula RSn(T)3, wherein R is a linear or branched C1-C20 alkyl and T is a ligand (Paragraph 13).  Deelman et al further teaches R is methyl, ethyl, propyl, butyl, pentyl, hexyl, heptyl, octyl, nonyl, cyclopentyl, phenyl, isopropyl, isobutyl (Paragraphs 21-22).  Deelman et al further teaches coating compositions comprising the high purity monoalkyl tin compound (Paragraph 2).  However, Deelman et al fails to specifically disclose no more than 0.5 or 0.1 mole% dialkyltin compounds, a monoalkyl tin trialkylamide organometallic compound, R’ comprises methyl, ethyl, isopropyl, t-butyl or t-amyl and the amount of compound in the solvent.
In the same field of endeavor, Meyers et al teaches a coating solution comprising an organic solvent and organometallic compound (Paragraph 6).  Meyers et al further teaches alkyl tin compounds with organic ligands such as dialkylamides (Paragraphs 61, 63).  Meyers et al further teaches solvents such as alcohols (Paragraph 69). 
With regard to no more than 0.5 or 0.1 mole% dialkyltin compounds, it would have been obvious to one of ordinary skill in the art to have provided less than 0.5 or 0.1 mole% of dialkyl tin compounds in Deelman et al as Deelman et al teaches as high as 99.999wt% of monoalkyl tin compounds in the composition and as low as 0.001wt% of dialkyl tin compounds, this overlaps the instantly claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to a monoalkyl tin trialkylamide organometallic compound, it would have been obvious to have provided a monoalkyl tin trialkylamide organometallic compound in Deelman et al in view of Meyers et al in order to provide a monoalkyl tin compound for forming coating compositions on substrates; Deelman et al teaches the incorporation of monoalkyl tin compounds having organic ligands and Meyers et al teaches trialkylamide ligands for organometallic tin compounds for forming film forming coating composition for substrates.
With regard to R’ comprises methyl, ethyl, isopropyl, t-butyl or t-amyl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided R’ is methyl, ethyl, isopropyl, t-butyl or t-amyl in Deelman et al in view of Meyers et al as Deelman et al and Meyers et al teaches dialkylamides and different chain length alkyls are homologues and characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.
With regard to the amount of the compound in the solvent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of the compound in the solvent (coating composition) in order to control the amount of the compound in the substrate.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
Response to Amendment
The declaration under 37 CFR 1.132 filed 1.132 is insufficient to overcome the rejection of claims 1-9 based upon the obviousness rejection as set forth in the last Office action because:  the declaration does not give information regarding the test conditions of the process, such as reaction temperature and time and the neutralizing reaction taught in Deelman et al.  It is unclear if the differences in the reaction conditions will result in differences in the results as the same test conditions from Deelman et al have not been described in the process.
Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Deelman et al in view of Meyers et al, Applicant argues that the declaration adapted the method of Deelman et al to make the monoalkyl tin triamide product; however, as explained above, the declaration does not clearly state the reaction conditions of the experiment conducted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 21, 2022